                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-61929-BLOOM/Valle

MELINA ASHLEY IFILL

          Plaintiff,
v.

EUROPEAN WAX
CENTER, INC.,

      Defendant.
_________________________/

 OMNIBUS ORDER ON MOTIONS TO DISMISS SECOND AMENDED COMPLAINT

          THIS CAUSE is before the Court upon two Motions to Dismiss filed by Defendant

European Wax Center, Inc.’s (“European Wax Center”) and Defendant EWC Hollywood, LLC

(“EWC”) (together, “Defendants”), ECF Nos. [39], [44] (the “Motions”). Plaintiff Melina Ashley

Ifill (“Plaintiff” or “Ifill”), who is proceeding pro se, filed responses, ECF No. [40], [45]. The

Court has carefully considered the Motions, all opposing and supporting submissions, the record

in this case and the applicable law, and is otherwise fully advised. For the reasons set forth below,

the Motions are granted.

     I.       FACTUAL AND PROCEDURAL BACKGROUND

          Plaintiff initially filed this case on August 17, 2018, ECF No. [1] (“Complaint”), asserting

federal jurisdiction arising under Title VII, the Americans with Disabilities Act, the Genetic

Information Nondiscrimination Act, or the Age Discrimination in Employment Act. The Court

dismissed the Complaint without prejudice, finding that Plaintiff failed to set forth any facts

regarding the nature of her claim. Thereafter, Plaintiff filed an Amended Complaint, ECF No. [6],

stating the same basis for the Court’s jurisdiction and specifying that her claims are for sex and
                                                             Case No. 18-cv-61929-BLOOM/Valle


pregnancy discrimination based on “[w]rongful termination violating, the American with

Disability Act under Employment Laws . . . .” ECF No. [6] at 4. In support of her claims, Plaintiff

alleged that she was discriminated against as a result of her pregnancy and ultimately terminated

from her position by an individual named Trudy Bursztein. Thereafter, Plaintiff filed a charge of

discrimination with the U.S. Equal Employment Opportunity Commission (“EEOC”), contending

that she was discriminated on the basis of sex and pregnancy. The EEOC issued a right to sue

letter on July 16, 2018.

       Defendant European Wax Center sought dismissal of the Amended Complaint under Rule

12(b)(6) for failure to state a claim, failure to exhaust administrative remedies, and asserting that

European Wax Center was not Plaintiff’s employer. See ECF No. [18]. The Court granted

European Wax Center’s request in part, finding that Plaintiff had not adequately alleged that

European Wax Center was her employer, and that the Amended Complaint did not contain

sufficient factual allegations to give rise to plausible claims of either pregnancy discrimination or

retaliation. Accordingly, the Court dismissed the Amended Complaint without prejudice and with

leave to amend. See ECF No. [32] (“Order”). The Court also advised Plaintiff that the failure to

cure the deficiencies outlined in the Order might result in dismissal with prejudice. Id. at 7.

       Plaintiff filed her Second Amended Complaint, ECF No. [38] (“SAC”), on February 25,

2019. In support of her claims, Plaintiff alleges that she was employed by EWC, which Plaintiff

has now also added as a Defendant in this case. See ECF No. [38]. Plaintiff further alleges that

European Wax Center, as the corporate franchisor, held a significant amount of control over hiring

processing, training franchise employees, the daily operations of franchise locations, scheduling

guests for each location, and providing anti-discrimination training. Id. ¶ 1. In addition, Plaintiff

alleges that she was scheduled by European Wax Center to train with a corporate trainer and that




                                                 2
                                                                  Case No. 18-cv-61929-BLOOM/Valle


all associates were required to comply with corporate policies and procedures. Id. ¶ 2. Plaintiff

was granted access to an online social community available and accessible to all European Wax

Center employees, whether corporate or franchisee-employed. Id. ¶ 3. According to Plaintiff,

European Wax Center also managed daily operations for all locations because European Wax

Center’s Guest Relation Center, which was not operated by EWC, would schedule appointments

for Plaintiff to service. Id. ¶ 4. As a result, Plaintiff was under the impression that although she

was employed by EWC, European Wax Center also had employment responsibility. Id. ¶ 6.

          Plaintiff received a pay raise after two months of employment, and thereafter informed Ms.

Bursztein about her pregnancy. Id. ¶¶ 7-8. According to Plaintiff, Ms. Bursztein immediately

began to discriminate against her, stating that Plaintiff looked tired and appeared to have less

energy, and requesting that Plaintiff reduce her weekly hours. Id. ¶ 8. Ms. Bursztein also disclosed

Plaintiff’s pregnancy in front of the entire staff. Id. ¶ 9. Thereafter, Ms. Bursztein approached

several associates, including Plaintiff, about increasing daily sales and then terminated Plaintiff

for allegedly decreased sales when Plaintiff’s service and retail sales had in fact improved. Id.

¶ 10. As a result, Plaintiff asserts a claim for wrongful termination based upon pregnancy

discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

(“Title VII”). 1

          Defendants seek dismissal of the SAC for failure to state a claim under Rule 12(b)(6) of

the Federal Rules of Civil Procedure.

    II.      LEGAL STANDARD

          A pleading in a civil action must contain “a short and plain statement of the claim showing


1
 Despite the Court’s noting in the Order that the Amended Complaint did not comply with Rule 10 of the
Federal Rules of Civil Procedure in that it was not clear what claims Plaintiff was asserting, Plaintiff again
has not set out her claims in separate counts in the SAC. Upon the Court’s reading of the SAC, Plaintiff
appears to be asserting one claim only under Title VII for pregnancy discrimination.


                                                      3
                                                              Case No. 18-cv-61929-BLOOM/Valle


that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation”).   Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

“[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570).

        When reviewing a motion to dismiss, a court, as a general rule, must accept the plaintiff’s

allegations as true and evaluate all plausible inferences derived from those facts in favor of the

plaintiff. See Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012); Miccosukee

Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304 F.3d 1076, 1084 (11th Cir.

2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F. Supp. 2d 1349, 1353 (S.D.

Fla. 2009) (“On a motion to dismiss, the complaint is construed in the light most favorable to the

non-moving party, and all facts alleged by the non-moving party are accepted as true.”); Iqbal, 556

U.S. at 678. A court considering a Rule 12(b) motion is generally limited to the facts contained in

the complaint and attached exhibits, including documents referred to in the complaint that are

central to the claim. Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); see

Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A] document outside

the four corners of the complaint may still be considered if it is central to the plaintiff’s claims and

is undisputed in terms of authenticity.”) (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir.

2002)). Although the court is required to accept as true all allegations contained in the complaint,




                                                   4
                                                           Case No. 18-cv-61929-BLOOM/Valle


courts “are not bound to accept as true a legal conclusion couched as a factual allegation.”

Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.

          In addition, courts must liberally construe pleadings submitted by a pro se litigant.

Jarzynka v. St. Thomas Univ. of Law, 310 F. Supp 2d 1256, 1264 (S.D. Fla. 2004).

Notwithstanding such leniency, courts cannot serve as de facto counsel for a party and cannot

rewrite a deficient pleading for the sake of sustaining an action. Id. (quoting GJR Invs., Inc. v.

Cty. of Escambia, Fla., 132 F. 3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds

by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)). That is, “[t]he Court cannot simply ‘fill

in the blanks’ to infer a claim.” Grady v. Ga. Dep’t of Corr., No. CV409-103, 2010 WL 322881,

at *2 (S.D. Ga. Jan. 27, 2010). In determining whether a pro se litigant has stated a claim, “the

court ought not penalize the litigant for linguistic imprecision in the more plausible allegations”

while keeping in mind that “wildly implausible allegations in the complaint should not be taken to

be true.” Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008).

   III.      ANALYSIS

          European Wax Center argues that the SAC should be dismissed with prejudice because

Plaintiff concedes that European Wax Center was not her employer, and the SAC fails to state a

plausible claim based upon joint employer liability. In addition, European Wax Center argues that

Plaintiff again fails to allege the essential elements of a pregnancy discrimination claim. EWC

argues that the SAC should be dismissed with prejudice because EWC is not an “employer” subject

to Title VII, EWC and European Wax Center were not joint employers, and Plaintiff fails to state

a claim for pregnancy discrimination. In her response to European Wax Center’s Motion, Plaintiff

did not address the substance to European Wax Center’s arguments. In her response to EWC’s

Motion, Plaintiff asserts that Ms. Bursztein, a non-party in this case, owned three separate




                                                5
                                                               Case No. 18-cv-61929-BLOOM/Valle


franchise locations and that EWC should therefore be considered an “employer” under Title VII,

Defendants were joint employers, and that Defendants have not provided any legitimate reasons

for Plaintiff’s termination. Upon review, the Court determines that Plaintiff has not alleged

sufficient facts to state a plausible claim for pregnancy discrimination, nor has Plaintiff cured the

deficiencies noted in the Court’s prior Order.

        Title VII makes it unlawful for an employer “to fail or refuse to hire or to discharge any

individual, or otherwise to discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s race, color, religion,

sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). As amended by the Pregnancy Discrimination

Act of 1978, Title VII includes “pregnancy, childbirth, or related medical conditions” in its

proscription on discrimination “because of sex.” See 42 U.S.C. § 2000e(k). 2 As the Court set out

in its prior Order, in order to state a claim for pregnancy discrimination, a plaintiff must allege that

“(1) she is a member of a protected class; (2) she was subjected to adverse employment action; (3)

her employer treated similarly situated employees [not belonging to the class] more favorably; and

(4) she was qualified to do the job.” McCann v. Tillman, 526 F.3d 1370, 1373 (11th Cir. 2008)

(citing EEOC v. Joe’s Stone Crab, Inc., 220 F.3d 1263, 1286 (11th Cir. 2000)).

        Even assuming that Defendants were Plaintiff’s employers, upon review, Plaintiff fails to

plead the third element of her claim – that her employer treated similarly situated employees more

favorably. To establish the disparate treatment element of a prima facie case, a plaintiff may point

to a similarly situated comparator who was not discriminated against. Wilson v. B/E Aerospace,



2
  The examination of a discrimination claim predicated upon sex, including pregnancy, and that predicated
upon any other discrimination is the same. See Armstrong v. Flowers Hosp., Inc., 33 F.3d 1308, 1312 (11th
Cir. 1994) (“Rather than introducing new substantive provisions protecting the rights of pregnant women,
the PDA brought discrimination on the basis of pregnancy within the existing statutory framework
prohibiting sex-based discrimination.”).


                                                   6
                                                             Case No. 18-cv-61929-BLOOM/Valle


Inc., 376 F.3d 1079, 1091 (11th Cir. 2004). To establish disparate treatment in this way, “a plaintiff

asserting an intentional-discrimination claim . . . must demonstrate that she and her proffered

comparators were ‘similarly situated in all material respects.’” Lewis v. City of Union City, Ga.,

918 F.3d 1213, 1218 (11th Cir. 2019). In this case, the only allegation regarding other employees

is that Ms. Bursztein approached “several associates” including Plaintiff [about] ways to increase

daily sales. ECF No. [38], ¶ 10. However, this allegation does not appear to be logically connected

to Plaintiff’s claim for discrimination. The SAC contains no factual allegations regarding similarly

situated employees or the way in which they were treated. Therefore, Plaintiff again fails to state

a claim for pregnancy discrimination, and despite the Court’s analysis in its prior Order, the SAC

fails to cure the noted pleading deficiencies. Thus, the Court does not consider Defendants’

remaining arguments for dismissal.

       Defendants request that the dismissal be with prejudice as Plaintiff has been afforded two

opportunities to amend but has failed to cure the identified deficiencies. The Court agrees. Rule

15 of the Federal Rules of Civil Procedure, which governs amendments, states that “the court

should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Even so, “[a] district

court need not . . . allow an amendment (1) where there has been undue delay, bad faith, dilatory

motive, or repeated failure to cure deficiencies by amendments previously allowed; (2) where

allowing amendment would cause undue prejudice to the opposing party; or (3) where amendment

would be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). The Court’s Order

alerted Plaintiff to the relevant pleading standards after previously determining that Plaintiff had

failed to allege sufficient facts to give rise to a plausible claim for discrimination in the Amended

Complaint. However, Plaintiff has failed to cure those deficiencies in the SAC. Moreover, the

Court cautioned Plaintiff that such failure to cure may result in a dismissal with prejudice.




                                                  7
                                                          Case No. 18-cv-61929-BLOOM/Valle


   IV.       CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that

         1. The Motions, ECF Nos. [39], [44], are GRANTED.

         2. The Second Amended Complaint, ECF No. [38], is DISMISSED WITH

             PREJUDICE.

         3. Any pending motions are DENIED AS MOOT and all deadlines are TERMINATED.

         4. The Clerk is directed to CLOSE this case.

         DONE AND ORDERED in Chambers at Miami, Florida, on May 3, 2019.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record

Melina Ashley Ifill, pro se
1504 Bay Rd Apt 1105C
Miami Beach, FL 33139




                                               8
